Blake:
The half-sisters take the entire estate, to the exclusion of the half brother. Williams on Descent, 416 to 419; 8 Leigh, (Va.) 307; 2 Root, (Conn.) 281; 1 Dev. (N. C. Eq.) 349; Civil Code, 1386-7-8. Pol. Code, 4484; 18 Cal., 96; 53 Maine, 495.
Roysdon:
Being alien illegitimate, they cannot inherit. Bing, on Descent, chap, inheritance, alien, illegitimacy; 4 Kent, 414 to 417; Potier on Suc., Art. 3, Sec. 3.
*122By the Court:
The male applicant is a half brother of deceased by the same father; the female applicants are half-sisters by the same mother; all are illegitimate, and all are natives and residents of Jamaica. The Attorney-General claims an escheat. The half-brother can take nothing, as the father of an illegitimate does not inherit, nor can the father be a conduit. As to the right of the half-sisters, there is a conflict in the Code. Sec. 1387, C. C., provides that an illegitimate child “ does not represent his father or mother by inheriting any part of the estate of his or her kindred”; while Sec. 1388 provides that if an illegitimate child dies intestate without issue, the estate goes to his mother, or in case of her decease, to her heirs-at-law. An illegitimate child is the heir of its mother. By Sec. 4484, Pol. Code, in case of conflicting sections the provisions of the section last in numerical order must prevail; therefore Sec. 1388 prevails, and the half-sisters, being heirs of the mother, she being dead, are entitled to the estate of the deceased.